PORTER, Justice
(concurring specially).
I concur in the opinion. I do, however, believe these additional facts add significant support to our conclusion that the evidence made a jury case.
The two younger brothers of defendant testified that they [with several third parties] took the Valiant car. They did so about 7:30 p. m. They manually moved the car from its parked position so that it could be pushed from behind by another car. Defendant and both brothers testified defendant was not present.
At about 7:30 p. m. the deputy sheriff saw the Valiant. It was then in a position from which the jury could infer it had already been manually moved from the place it was parked. The deputy saw defendant and his two brothers standing by the car. At about 8:00 p. m. the deputy noticed the car was gone.
Defendant was present at the scene, after the car had been manually moved, and at the same time his brothers admitted the car was being taken. Given that evidence, his subsequent possession and sale of the two tires and wheels not only shows a theft of those parts, but also is sufficient to make a case for the jury on the crime charged, i. e., grand larceny of the Valiant car.